Citation Nr: 0946409	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  04-11 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether the character of the Veteran's discharge from the 
military for the period of service from January 22, 1959, to 
August 26, 1963, constitutes a bar to Department of Veterans 
Affairs (VA) benefits based upon that period of service.

2.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 22, 1957, to 
January 21, 1959, and received an honorable discharge.  The 
Veteran served on active duty from January 22, 1959, to 
August 26, 1963, and received an other than honorable 
discharge.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied the Veteran's 
claim for service connection for residuals of a left knee 
injury because of the other than honorable character of his 
discharge.  The Veteran perfected an appeal as to both the 
issue of character of discharge and the issue of entitlement 
to service connection for residuals of a left knee injury.

In July 2006, the Veteran and his representative presented 
evidence and testimony in support of the Veteran's claim at a 
video conference hearing before the undersigned Veterans Law 
Judge (VLJ).

In a December 2006 decision, the Board remanded the Veteran's 
claim for further evidentiary and procedural development.

The issue of entitlement to service connection for residuals 
of a left knee injury is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran initially enlisted for a two year period of 
active duty service on January 22, 1959; on September 3, 
1957, he was honorably discharged to reenlist for a six-year 
period of active duty service beginning on September 4, 1957.  

2.  The Veteran was discharged on August 26, 1963, and 
received an other than honorable discharge for misconduct 
incurred for failure to pay just debts.

3.  The Veteran's application for upgrade of character of 
discharge was closed on or about February 19, 2004, by the 
Army Board for Correction of Military Records.  The Veteran's 
discharge received on August 26, 1963, remains under other 
than honorable conditions.


CONCLUSION OF LAW

The character of the Veteran's discharge from the military 
for the period of service from January 22, 1959, to August 
26, 1963, constitutes a bar to VA benefits based upon that 
period of service.  38 U.S.C.A. § 5303(e) (West 2002); 
38 C.F.R. §§ 3.12, 3.13 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's January 2002 claim sought entitlement to 
service connection for residuals of a left knee injury that 
the Veteran claimed he incurred during his active duty 
service.  The RO noted that the Veteran had been discharged 
under other than honorable circumstances in August 1963, 
dismissing the claim because of the Veteran's character of 
service.  The issue of character of service is paramount to 
determining whether the Veteran is entitled to VA benefits.  
Thus, the Board's December 2006 remand was designed to fully 
develop the facts for that determination.  The Board has 
reviewed the entire record and, as is discussed below, has 
determined that the Veteran's other than honorable service 
between January 22, 1959, and August 26, 1963, is a bar to VA 
benefits.  However, as is discussed in the Remand section 
below, the merits of the Veteran's initial claim for 
entitlement to service connection for residuals of a left 
knee injury have never been addressed.  Review of the record 
suggests that the claim may be viable for the initial period 
of honorable active duty from January 22, 1957, to January 
21, 1959.

The Board will first address preliminary issues and then 
render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to inform the Veteran 
that he could present more evidence in support of his claim, 
and to inform the Veteran of the evidence necessary to 
substantiate his claim.  The Board also required VBA to 
request records from the National Personnel Records Center 
(NPRC) and the Army Board of Corrections of Military Records.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
record establishes that VBA provided the Veteran with the 
requested notice in a letter dated June 2007.  Essentially, 
VBA informed the Veteran that he could present further 
evidence to show that "your service from January 22, 1959, 
to August 26, 1063 [sic] was 'otherwise honest, faithful and 
meritorious.'"  The Veteran was also informed he could 
present evidence in extenuation or mitigation regarding the 
basis of his conduct, the failure to pay just debts.  
Finally, the Veteran was informed of VA's duty to obtain 
records, and of how VA determines a disability rating and 
effective date in conformance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VBA also sought records from the Army 
Board of Corrections for Military Records and from NPRC.

The Board finds that VBA substantially complied with the 
Board's December 2006 remand.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran received notice in December 2002 and June 2007 
letters that informed him the evidence needed to show that he 
had honorable service.  In addition, both letters notified 
the Veteran that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records.  
Additionally, the Board finds that the Veteran was informed 
of how VA determines a disability rating and an effective 
date in letters dated June 2007 and September 2009.

The Board finds that the duty to assist the Veteran has also 
been satisfied in this case.  The Veteran's service treatment 
records as well as all available VA treatment records are in 
the claims file, and VBA has assisted the Veteran in 
attempting to obtain records from the Army Board of 
Corrections of Military Records and NPRC.  Finally, VA has 
further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the Veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As noted in the Introduction, the Veteran was 
provided a hearing before the undersigned VLJ.

Relevant law and regulations

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d). If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable. 38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.12. A discharge under honorable 
conditions is binding on the VA as to the character of 
discharge. 38 C.F.R. § 3.12(a).

A discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release. 38 C.F.R. § 
3.12(b). A discharge from military service because of willful 
and persistent misconduct, including a discharge under other 
than honorable conditions, is considered to have been issued 
under dishonorable conditions. 38 C.F.R. § 3.12(d)(4). A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge. 38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b). Specifically, pursuant to 
38 U.S.C.A. § 5303(b), "if it is established to the 
satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated." 38 U.S.C.A. § 5303(b).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides. 38 C.F.R. § 3.354(a). See also VAOPGCPREC 
20-97 (holding that the term "constitutionally psychopathic" 
was synonymous with psychopathic personality (antisocial 
personality disorder). Consulting various well- accepted 
legal authorities, VA General Counsel has noted that the term 
insanity was more or less synonymous with "psychosis." 
VAOPGCPREC 20-97.

Analysis

Preliminarily, the Board notes that the issue addresses only 
the period of service determined by the RO to be under other 
than honorable circumstances, January 22, 1959, to August 26, 
1963.  The prior honorable period of active duty service is 
addressed in the Remand section below.

The Veteran was discharged on August 23, 1963, for repeated 
failure to pay just debts.  Specifically, the record includes 
evidence of debts presented to the Veteran's command from a 
Washington electrical power company; a Washington appliance 
finance company; rent for a Kentucky trailer lot; Alden's 
Company of Illinois; a car finance company from Houston, 
Texas; and the U.S. Army-Air Force Exchange in Frankfurt, 
Germany.  The record also discloses that the Veteran was 
counseled by his Company Commander or Executive Officer on 
several occasions, including assistance in making payment 
plans.  The record shows that the Veteran never paid any of 
the just debts and did not follow the counsel of his Company 
officers.  A psychiatric examination performed near the date 
of discharge established that the Veteran was not insane for 
purposes of § 3.12(b).  The record also includes several 
statements reported in the discharge review which indicates 
that the Veteran never intended to pay the bills; for 
example, the Veteran was reported to have told a collection 
agent that "he did not have to talk to them and they could 
go to hell."  The Veteran was discharged for the 
"established pattern of dishonorable failure to pay just 
debts."  

In addition, after review of the entire record, the Board 
concludes that the Veteran's behavior in failing to pay for 
just debts occurred over a relatively long period of time and 
was done without any apparent concern or intent to repay the 
debts.  Such behavior borders on fraud; obtaining furniture, 
a stereo and a car without intent to pay involves behavior 
that shows moral turpitude.  See 38 C.F.R. § 3.12 (d)(3); 
Hagarty v. United States, 449 F.2d 352, 357 (Ct. Cl. 1971) 
(noting that "[o]ffenses such as larceny, fraudulently making 
and uttering bad checks, and the like, involve moral 
turpitude and are not to be treated as minor.")  The Board 
observes that the Veteran told the VLJ at the July 2006 
hearing that he would pay the debts now that he is a 
financial condition to do so.  See hearing transcript at page 
18.  However, the Veteran's intent now is not relevant.  His 
intent at the time the debts were due and as shown by his 
actions at the time, is relevant, and the Board, while 
understanding the Veteran's recollection of his financial 
condition at the time, notes that the contemporaneous records 
show persistent and willful misconduct in not paying the just 
debts and are more probative than the Veteran's current 
recollections.

Based on the foregoing, the Board finds that the Veteran's 
misconduct was indeed willful and persistent and included 
offenses bordering on moral turpitude. Therefore, his 
discharge is considered to have been issued under 
dishonorable conditions.  See 38 C.F.R. § 3.12(d).  
Accordingly, the Veteran is barred from the payment of VA 
benefits unless he was insane at the time of the offenses 
which resulted in his discharge. 38 C.F.R. § 3.12(b).

As noted above, there is no evidence of record that the 
Veteran was insane at the time he committed the acts noted 
above.  His service treatment records are negative for any 
complaints, treatment, or diagnosis of insanity or any other 
psychiatric disorder, and a psychiatric examination at the 
time of the investigation to determine the nature of his 
discharge showed no such condition.

Finally, there is no evidence that the Army Board of 
Corrections for Military Records has upgraded or changed the 
Veteran's character of discharge.  The only evidence is that 
the Veteran was informed that his case was closed as no 
records were found.  

In sum, the Board finds that the character of the Veteran's 
discharge from the military for the period of service from 
January 22, 1959, to August 26, 1963, constitutes a bar to VA 
benefits.


ORDER

The character of the Veteran's service from January 22, 1959, 
to August 26, 1963, is a bar to entitlement to VA benefits.


REMAND

Reasons for remand

As discussed above, the RO found in an April 2003 
administrative decision that the Veteran's first enlistment 
period of January 22, 1957, to January 21, 1959, was 
completed honorably.  In the December 2006 remand, the Board 
acknowledged that the administrative findings to that extent 
were correct, and the Board has just found that the 
subsequent period of active duty served as a bar to VA 
benefits.  Thus, there remains the issue of entitlement to 
service connection for residuals of a left knee injury during 
the period of service determined by the RO to be honorable 
service.

The RO has never considered the merits of the Veteran's claim 
for entitlement to service connection for residuals of a left 
knee injury for the period January 22, 1957, and January 21, 
1959.  A cursory review of the medical evidence in the record 
includes several entries regarding the Veteran's left knee 
during the honorable enlistment period.  For example, an 
October 2, 1957, notation indicates the Veteran "injured" 
his left knee one week prior to the examination.  August 1958 
entries show complaints and treatment of left knee 
"difficulties," and include an August 17, 1958, orthopedic 
consult regarding the Veteran's left knee.  Thus, the 
Veteran's service connection claim may be viable.  This needs 
to be considered by the RO as the issue of service connection 
is not in appellate status.

Additionally, the Board observes that the Veteran has never 
received proper notice of the evidence required to 
substantiate a claim for service connection.  This too must 
be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  VBA must (1) inform the Veteran about 
the information and evidence not of record 
that is necessary to substantiate his 
claim for entitlement to service 
connection for residuals of a left knee 
injury; (2) inform the Veteran about the 
information and evidence that VA will seek 
to provide; and (3) inform the Veteran 
about the information and evidence he is 
expected to provide. 

2.  VBA should contact the Veteran and 
inquire where the Veteran has been treated 
for his left knee condition and obtain any 
such records identified.  Any records 
obtained should be associated with the 
Veteran's VA claims folder.

3.  After completion of the foregoing and 
any other development deemed necessary, 
VBA should adjudicate the Veteran's claim 
for entitlement to service connection for 
residuals of a left knee injury.  If the 
benefit sought is denied, VBA should 
provide the Veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


